Exhibit 99.1 Targa Resources, Inc. Reports Third Quarter 2009 Financial Results HOUSTON - November 4, 2009 - Targa Resources, Inc. ("Targa" or the "Company") today reported a third quarter 2009 net loss attributable to Targa of $2.6 million (which includes a $5.9 million non-cash hedge loss) compared to a net loss attributable to Targa of $20.9 million for the third quarter of 2008. Targa reported earnings before interest, income taxes, depreciation and amortization and non-cash income or loss related to derivative instruments (“Adjusted
